Citation Nr: 1401449	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in St. Petersburg, Florida.  The Veteran later relocated; original jurisdiction currently lies with the RO in Winston-Salem, North Carolina.

Although the Veteran requested a Board hearing on the VA Form 9 which constituted the substantive appeal, he withdrew the request in May 2012.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Obstructive sleep apnea is not related by causation or aggravation to service or to any service-connected disability.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in service; neither causation nor aggravation of obstructive sleep apnea is proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for obstructive sleep apnea on the principal basis that it is proximately due to or a result of his service-connected asbestosis.  However, in May 2012 correspondence, the Veteran also asserted that he had similar problems in the service and that "[t]his has been going on since the 60's."  Therefore, a direct service connection theory of causation is reasonably raised.  The Board will address both theories.  

The Board finds that the evidence substantiates a current disability of obstructive sleep apnea, which was initially diagnosed in 2001, as noted in a May 2002 VA examination report.  

Regarding the secondary service connection theory, service connection is in effect for asbestosis, effective August 20, 2001.  Thus, to establish service connection for obstructive sleep apnea on a secondary basis, the evidence must substantiate a nexus, either causal or by aggravation, between the current obstructive sleep apnea and asbestosis.  To establish service connection on a direct basis, the evidence must relate the current obstructive sleep apnea to an injury or disease in service.  See 38 C.F.R. §§ 3.303, 3.306, 3.310

The most significant evidence on this question comes from two VA medical opinions.  The Veteran was afforded a VA examination in October 2009 at which time a VA physician confirmed the diagnosis of obstructive sleep apnea and opined that there was no relationship between the disability and the Veteran's asbestosis.  The rationale, in essence, was that sleep apnea is not a condition known to be related to asbestosis.  

The Board requested a specialist's opinion in August 2013.  A specialist in sleep medicine opined in August 2013 that the Veteran's sleep apnea is not at least as likely as not proximately due to or aggravated by his service-connected asbestosis.  The rationale for this opinion was that the specialist's purported review of medical literature indicated no relationship between asbestosis and sleep apnea, and, in the specialist's 30 years of sleep medicine experience, he had never encountered any literature to suggest such a connection.  

Significantly, there is no medical opinion that purports to relate the current obstructive sleep apnea to asbestosis.  The Veteran has asserted such a theory, and this is evidence that must be considered.  However, the Board finds that the Veteran's assertion is not competent evidence.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), in this case, the Board finds that establishing the etiology of obstructive sleep apnea falls outside the realm of common knowledge or observation of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, in comparison to the competent opinions of two medical professionals, the Veteran's opinion cannot be assigned significant probative weight.  In sum, a preponderance of the evidence is against the asserted secondary service connection relationship, either on the basis of causation or aggravation.  

The Board also finds that the evidence does not substantiate an injury or disease in service that may be related to current obstructive sleep apnea.  

The Board notes that obstructive sleep apnea is not a chronic disease as specified under VA law.  These chronic diseases are enumerated under 38 C.F.R. § 3.309(a).  Therefore, the provisions for presumptive service connection for certain chronic diseases do not apply.  38 C.F.R. § 3.303(b).  Moreover, the provisions regarding continuity of symptomatology for chronic diseases noted in service but not shown to be chronic in service do not apply.  38 C.F.R. § 3.303(b).

Service treatment records reveal no complaint or treatment for sleep apnea.  At service separation in June 1967, all systems were clinically normal.  The Veteran subsequently enlisted in the Coast Guard Reserve.  An examination conducted in October 1975 also shows normal clinical findings for all systems.  The Veteran completed a report of medical history and reported no history of shortness of breath or frequent trouble sleeping.  

While the evidence establishes that the Veteran was exposed to asbestos during service, the medical evidence discounting any relationship between asbestosis and obstructive sleep apnea also weighs against any relationship between asbestos exposure in service and current obstructive sleep apnea.  

The Veteran and his spouse have provided written accounts of the history of the Veteran's symptoms.  The Veteran wrote in May 2012 that he had problems sleeping in the service and that others told him that he snored loudly at night and "[t]hey said I even would stop breathing."  He reported that he would get sleepy during the day.  The Veteran wrote that everyone in his compartment snored and had sleeping problems and they could not sleep well because they played reveille every morning.  The Veteran asserted that he did not know that he had a problem until his spouse made him go to the doctor, but that these symptoms have been going on since the 60's.  

The Board notes that there is a fundamental inconsistency in the Veteran's account of his sleep apnea symptoms which undermines the probative weight the Board attaches to it.  Notably, the Veteran asserted that he did not know he had a problem until his spouse made him see a doctor.  This directly conflicts with his assertion that, in the service, others told him he snored loudly and would stop breathing.  While either of these assertions might be accurate, both cannot be accurate.  

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in August 2001, roughly coincident with the initial diagnosis of sleep apnea; however, at that time, he noted only hearing loss and asbestosis as disabilities related to service.  The Veteran did not mention obstructive sleep apnea.  This is consistent with his report to a May 2002 VA examiner that obstructive sleep apnea was diagnosed by testing and that he had no symptoms of sleep apnea at that time.  

While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in another instance where he believed himself entitled to those benefits.  In such circumstances, it is reasonable to expect a complete reporting of symptoms.  Thus, the Veteran's inaction regarding a claim for obstructive sleep apnea, when viewed in the context of action regarding other claims, may reasonably be interpreted as indicative of the lack of significant symptomatology at that time or a lack of knowledge of symptomatology.  

This evidence supports the assertion that the Veteran did not know about his sleep apnea until his spouse told him about his symptoms.  It undermines the Veteran's assertion that he had been informed in service that he would stop breathing when he snored.  Also undermining this assertion is the negative response in October 1975 regarding frequent trouble sleeping and shortness of breath.  In effect, at that time (in October 1975) the Veteran himself provided highly probative evidence against his own claim that outweighs his current findings.   

The Veteran's spouse wrote that she and the Veteran had been married since 2003, but she had known him since 1998.  The Board interjects that the Veteran left active duty in 1967, more than 30 years before he met his spouse.  The Veteran's spouse essentially described the Veteran's current symptoms and those observed during their relationship.  While these assertions support the current diagnosis of obstructive sleep apnea, they are not probative of an injury or disease in service that may be related to current obstructive sleep apnea.  

As noted above, the Board requested a specialist's opinion in August 2013.  A specialist in sleep medicine opined in August 2013 that the Veteran's sleep apnea is not at least as likely as not causally or etiologically related to service, including exposure to asbestos therein.  The specialist noted that sleep apnea is highly associated with atrial fibrillation and congestive heart failure.  The rationale for the opinion was that, even if the Veteran snored during service, snoring is very common and, without further evidence, "it is difficult to conclude" that sleep apnea was present in the service.  

The Board acknowledges the somewhat awkward wording of the specialist in stating that "it is difficult to conclude" that sleep apnea was present in the service.  The Board finds that this is distinguished from the situation where an inconclusive opinion is provided.  Here, the examiner stated only that an opinion in favor of the asserted etiology was "difficult," not that an opinion against the asserted etiology, or an opinion in general, was difficult.  Most significant, the examiner later rested the question asked, "[i]is it as least as likely as not (50% or greater) that sleep apnea in this veteran is causally or etiologically related to service, including exposure to asbestos," and answered conclusively, "NO."  The Board finds that when the context of the entire opinion is considered, there is no ambiguity.  

Regarding the notation of the specialist that sleep apnea is highly associated with atrial fibrillation and congestive heart failure, the Board notes that service connection is not in effect for any heart disability.

Significantly, there is no medical opinion that purports to link a current diagnosis of obstructive sleep apnea directly to service.  While the Veteran has asserted such a relationship, as noted above, establishing the etiology of obstructive sleep apnea falls outside the realm of common knowledge or observation of a lay person. Moreover, the Board has determined that the Veteran's account of continuous or ongoing symptoms since service is materially inaccurate.  

The medical opinion evidence weighs against this element necessary for service connection.  As such, the Board concludes that the essential elements necessary for service connection are not met and service connection for obstructive sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran does not assert that there is any deficiency in the notice provided him in November 2008, and the Board has found none.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and the Veteran's written assertions and those of his spouse.

In addition, the Veteran was afforded a VA examination to address the nature and etiology of any current back disability.  This examination is deemed to be adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the August 2013 opinion is adequate because it was accompanied by a review of the claims file and includes a rationale that is consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

ORDER

Service connection for obstructive sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


